Citation Nr: 0911129	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a right upper quadrant 
disorder, claimed as right upper quadrant pain.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954 
and from February 1955 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2007, in support of his claim, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

In October 2007 the Board denied an additional claim the 
Veteran had appealed, for service connection for tinnitus.  
However, the Board remanded his remaining claim for a right 
upper quadrant disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
readjudication.  


FINDING OF FACT

Despite his persistent complaints of right upper quadrant 
pain, the Veteran does not have an underlying diagnosis to 
account for his reported pain, so no current disability to 
relate to his military service, including by way of his 
already service-connected low back disability.


CONCLUSION OF LAW

The Veteran does not have a right upper quadrant disability 
that was incurred in or aggravated by his active military 
service or that is proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 38 C.F.R. §§ 3.303, 
3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in February 2003 
and October 2007, the RO and AMC advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA also 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The RO issued the February 2003 VCAA notice letter prior to 
initially adjudicating the Veteran's claim in January 2004, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that a March 2006 letter and the additional letter 
issued by the AMC in October 2007 also apprised him of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional VCAA notice 
in March 2006 and October 2007, the AMC has readjudicated his 
claim in the December 2008 supplemental statement of the case 
(SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has been represented 
throughout this appeal by an accredited Veteran's service 
organization, the Delaware Commission of Veterans Affairs, 
which presumably is aware of the requirements for him to 
establish his entitlement to service connection for his 
claimed disability.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, VA medical records, and private medical records.  
The Board also sees that in the October 2007 letter, 
on remand, the AMC asked the Veteran to identify and/or 
submit any outstanding medical records.  He did not submit 
any additional evidence in response or indicate that any 
additional evidence needs to be obtained.  See 38 C.F.R. 
§ 3.159(c).  And so, as there is no indication that any 
additional evidence remains outstanding, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.



The Board is also satisfied as to substantial compliance with 
its October 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  This included having the Veteran undergo a 
VA Compensation and Pension examination (C&P exam) in 
September 2008 to ascertain the nature and etiology of any 
current right upper quadrant disorder (including associated 
pain).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

II.  Service Connection for a Right Upper Quadrant Condition 
Manifested by Pain

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  



Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it, irrespective of whether it is attributable to 
his military service).  

In September 2008, as directed in the Board's October 2007 
remand, VA provided the Veteran a C&P exam to assess the 
nature and etiology of his right upper quadrant condition 
(including the associated pain).  The report of that 
examination provides that the examiner reviewed the Veteran's 
claims file and includes a discussion of his relevant medical 
history, as well the objective clinical findings of the 
examination.  As to providing a diagnosis of the Veteran's 
claimed disability, the examiner indicated the Veteran has 
episodic abdominal pain.  But the examiner further explained 
that diagnostic workups did not reveal the cause of the 
abdominal pain.  The Veteran claims he has colonic 
diverticulitis, stating the pain is located in his right 
upper quadrant.  However, added the VA examiner, there is no 
hepatomegaly and no ascites.  Fatty infiltration in the liver 
was noted on ultrasound, and labs were unremarkable.



So, in conclusion, the September 2008 VA C&P examiner 
indicated the Veteran has "functional" right upper quadrant 
pain; no objective pathology was detected.  And the VA C&P 
examiner indicated the fatty infiltration in the liver was 
related to the Veteran's diet, and that no further evaluation 
was required.

Subjective complaints of pain are insufficient to grant 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. § 4.1.  See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. 
App. at 439.  A mere symptom - such as right upper quadrant 
pain - without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000).

As a layman, the veteran simply does not have the necessary 
medical training and expertise to diagnose the cause of his 
pain.  That is to say, he is competent to say he experiences 
pain, and has dating back to his military service, but not 
competent to provide a medical basis for his pain the way of 
a diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); and see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Veteran's medical records document his history of colonic 
diverticulosis.  And the VA examiner's September 2008 report 
discusses the Veteran's colonoscopies performed between 1974 
and 2007 and his history of that disorder.  However, upon 
current examination, the VA examiner reported in reference to 
this assertion that the Veteran complains of pain to the 
right upper quadrant, there is no hepatomegaly, and that no 
ascites was found.  Furthermore, the VA examiner provided 
that although fatty infiltration was noted on ultrasound, the 
lab reports were unremarkable.  Hence, the VA examiner 
concluded that the veteran's pain is "functional," rather 
than attributable to any pathology; and that the fatty 
infiltration is related to his diet.

Even given the Veteran's history of colonic diverticulosis, 
the record would still have to contain competent medical 
evidence that the Veteran currently has a disability in order 
for him to be entitled to service connection for his right 
upper quadrant pain as a symptom of that underlying 
condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has disability existing 
on the date of application, not for past disability).  And 
unfortunately, it does not.  

The Board also notes that the Veteran's history of right 
upper quadrant pain is extensive -and he asserts that it 
dates back to his military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection").  However, although the record 
establishes his history of right upper quadrant pain, both 
during service and during the many years since, there has 
never been any diagnosis associated with these complaints of 
pain.  Indeed, even the Veteran readily acknowledges as much.

Therefore, the Board finds that the record does not establish 
that the Veteran has a diagnosed disability referable to his 
right upper quadrant, to account for his complaints of pain.  
Because he admittedly has not established an underlying 
diagnosis to account for his pain, there is no disability to 
relate to his military service, including by way of his 
already service-connected low back disability.

For these reasons and bases, the preponderance of the 
evidence is against this claim for service connection, in 
turn meaning there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a right upper quadrant 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


